918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Manuel PIRES, Plaintiff-Appellant,v.E. SYSTEMS, MELPAR, Defendant-Appellee.
No. 90-2917.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-934-A)
Joseph Manuel Pires, appellant pro se.
Gary William Lonergan, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Joseph Manuel Pires appeals from the district court's order denying his request to reopen his civil action against his former employer for payment of monies allegedly stolen from his work locker.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Pires failed to provide any reason pursuant to Fed.R.Civ.P. 60(b) sufficient to justify reopening this case.  Accordingly, we affirm on the reasoning of the district court.  Pires v. E. Systems, Melpar, CA-89-934-A (E.D.Va. Aug. 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.